Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 31, 39, and 50 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 31, 39, and 50 disclose “associated with the subservice flow”, but it has not been defined, in an effort to proceed with compact prosecution, the term was analyzed as “associated with the new subservice flow”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 32 and 40 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon Claims 32 and 40 disclose “provided by the established subservice flows”, in an effort to provide compact prosecution the term was interpreted as “provided by an established subservice flows”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response to Arguments
Applicant’s arguments, see page 8, filed 02/26/2021, with respect to claims 31, 32, 35, 37, 39, 40, 44, 46, 47, and 50 have been fully considered and are persuasive.  The objection of claims 31, 32, 35, 37, 39, 40, 44, 46, 47, and 50 has been withdrawn. 
Applicant’s arguments, see page 8, filed 02/26/2021, with respect to objection of drawing figure 5 have been fully considered and are persuasive.  The objection of drawing figure 5 has been withdrawn. 
Applicant’s arguments, see page 8, filed 02/26/2021, with respect to the rejection(s) of claim(s) 31 under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by US20140126502-A1 to Westberg et al, from here on Westberg have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US-20170134954-A1 to Speight.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 31, 39, 40, 49, and 50 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated byUS-20150230152-A1 to Raleigh et al.

Regarding claim 31 Raleigh teaches...A method comprising: detecting, by an enforcement point of a core network, an initiation of a session of an application (Fig. 9, P. 189, discloses detecting by an enforcement point of a core network described as a policy enforcement point of a device assisted services which is a core function as illustrated on Fig. 3, an initiation of a session of an application described as qos session provision for an application described as a service activity see steps 904); determining, by the enforcement point, whether a new subservice flow needs to be established to enable, for the initiated session, a quality of service differentiation and/or a quality of experience differentiation (Fig. 10, P.190, Ln. 11,  discloses determining by the enforcement point whether a new service flow needs to be established to enable a quality of service differentiation described as radio access bearer is 

Regarding claim 39 Raleigh teaches an apparatus (P.31), comprising: at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following (P.31): detect, by the apparatus of a core network, an initiation of a session of an application (Fig. 9, P. 189, discloses detecting by an enforcement point of a core network described as a policy enforcement point of a device assisted services which is a core function as illustrated on Fig. 3, an initiation of a session of an application described as qos session provision for an application described as a service activity see steps 904); determine, by the apparatus, whether a new subservice flow needs to be established to enable, for the initiated session, a quality of service differentiation and/or a quality of experience differentiation (Fig. 10, P.190, Ln. 11,  discloses determining by the enforcement point whether a new service flow needs to be established to enable a quality of service differentiation described as radio access bearer is available and responds to a QoS service request (step 1004) and there is a determination between the service controller and if the QoS is supported performs as requested);  send, by the apparatus, an indication to a radio to enable the radio to establish a radio buffer  to handle the new subservice flow, when the new subservice flow needs to be established (Fig 10, P. 191, item 1018, Ln. 25-31 discloses sending by the enforcement point an indication to a radio to enable the radio to establish a 

Regarding claim 49 Raleigh teaches the apparatus of claim 39, Raleigh teaches wherein the apparatus comprises an enforcement point (P. 138).

Regarding claim 50 Raleigh teaches a non-transitory computer readable storage medium including program code which when executed by at least one processor causes operations comprising: detecting (P.31,  ), by an enforcement point of a core network, an initiation of a session of an application (Fig. 9, P. 189, discloses detecting by an enforcement point of a core network described as a policy enforcement point of a device assisted services which is a core function as illustrated on Fig. 3, an initiation of a session of an application described as qos session provision for an application described as a service activity see steps 904); determining, by the enforcement point, whether a new subservice flow needs to be established to enable, for the initiated session, a quality of service differentiation and/or a quality of experience differentiation (Fig. 10, P.190, Ln. 11,  discloses determining by the enforcement point whether a new service flow needs to be established to enable a quality of service differentiation described as radio access bearer is available and responds to a QoS service request (step 1004) and there is a determination between the service controller and if the QoS is supported performs as requested); sending, by the enforcement point, an indication to a radio to enable the radio to establish a radio buffer to handle the new subservice flow, when the new subservice flow needs to be established (Fig 10, P. 191, item 1018, Ln. 25-31 discloses sending by the enforcement point an indication to a radio to enable the radio to establish a radio buffer to handle the new service flow when it needs to be established described as step 1018 initiates QoS session based on received radio notification and available QoS channel (radio access .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 32, 40, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over US-20150230152-A1 to Raleigh et al., from here on Raleigh in view of US-20140126502-A1 to Westberg et al., from here on Westberg.

Regarding claim 32 Raleigh teaches the method of claim 31, but does not teach wherein the determining comprises: determining whether the session requires a flow treatment that is different from what is available at the one or more radio buffers at the radio and/or from what is provided by the established subservice flows.

Westberg teaches... wherein the determining comprises: determining whether the session requires a flow treatment that is different from what is available at the one or more radio buffers at the radio and/or from what is provided by the  established subservice flows (P.86, discloses determining whether the session requires a flow treatment that is different from what is available at the radio buffers at the radio described the PCPS checks whether there are enough resources to handle the flow with the required QoE and the decision is based on the load status of the scheduler and the information about available radio capacity)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Raleigh by incorporating the teachings of Westberg because the method allows the routing of packets through the network by constructing packet frames that respect QoS allowing traffic flow to be allocated and dynamically adjusted (Westberg, Abs). The motivation is that by applying a well-known 

Regarding claim 40 Raleigh teaches the apparatus of claim 39, but does not teach...wherein the apparatus is further caused to at least determine whether the session requires a flow treatment that is different from what is available at the one or more radio buffers at the radio and/or from what is provided by the established subservice flows.

Westberg teaches... wherein the apparatus is further caused to at least determine whether the session requires a flow treatment that is different from what is available at the one or more radio buffers at the radio and/or from what is provided by the established subservice flows (P.86, discloses determining whether the session requires a flow treatment that is different from what is available at the radio buffers at the radio described the PCPS checks whether there are enough resources to handle the flow with the required QoE and the decision is based on the load status of the scheduler and the information about available radio capacity).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Raleigh by incorporating the teachings of Westberg because the method allows the routing of packets through the network by constructing packet frames that respect QoS allowing traffic flow to be allocated and dynamically adjusted (Westberg, Abs). The motivation is that by applying a well-known 

Regarding claim 47 Raleigh teaches the apparatus of claim 39, but does not teaches...wherein the service parameter information is carried to the radio via an in-band user plane interface at the apparatus.

Westberg teaches... wherein the service parameter information is carried to the radio via an in-band user plane interface at the apparatus (P.93 discloses parameter information carried to the radio via an in-band user plane interface one or more service flow identifier described as the interface to the media cache providing feedback about available radio resource that is used to calculate the amount of data to be able to be sent in the next cycle via a time base scheduling. P83, further discloses the ongoing flows are prioritized based on the flow identifier and other information on the media table).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Raleigh by incorporating the teachings of Westberg because the method allows the routing of packets through the network by constructing packet frames that respect QoS allowing traffic flow to be allocated and dynamically adjusted (Westberg, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claims 33-35 and 41-44 are rejected under 35 U.S.C. 103 as being unpatentable over US-20150230152-A1 to Raleigh et al., from here on Raleigh in view of US-20030103460-A1 to Kamath et al., from here on Kamath.

Regarding claim 33 Raleigh teaches the method of claim 31 but does not teach further comprising: sending, by the enforcement point, user plane data including a last packet indication to indicate to the radio that the radio buffer serving the session can be terminated.

Kamath teaches... further comprising: sending, by the enforcement point, user plane data including a last packet indication to indicate to the radio that the radio buffer serving the session can be terminated (Fig. 3, P.34, discloses sending by the enforcement point, user plane data including a last packet indication to the radio that the radio buffer serving the session can be terminated described as the flow indication message sent by the controller (enforcement point) containing a buffer window size of a buffer at the base station (buffer 118) which advertises the buffer space available for receiving data. The buffer ends when it receives the "last message").

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Raleigh by incorporating the teachings of Kamath because the method allows counting each data packet transmitted from a buffer and such information sent to the base station to keep track (threshold) until the last message is 

Regarding claim 34 Raleigh teaches the method of claim 31 but does not teach...further comprising: marking, by the enforcement point, the user plane data of the session to include the one or more subservice flow identifiers to enable mapping subservice flows to the radio buffer.

Kamath teaches... further comprising: marking, by the enforcement point, the user plane data of the session to include the one or more subservice flow identifiers to enable mapping subservice flows to the radio buffer (P.30, discloses marking by the enforcement point to the user plane data of the session to include one or more subservice flow identifiers to enable mapping the flows to the radio buffer described as the enforcement point described as base station controller identifies/packetizes a plurality of similarly packetized data packets mapped to a radio buffer (200) the identification stamped on the packet to identified the subservice flows "packet ID", also "last packet id" information contained in the message. This message can contain window size and a threshold).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Raleigh by incorporating the teachings of 

Regarding claim 35 Raleigh teaches the method of claim 31 but does not teach...wherein the one or more subservice flow identifiers include a unique identity to enable the radio to select one of a plurality of radio buffers to assign the user-plane data of the new subservice flow.

Kamath teaches...wherein the one or more subservice flow identifiers include a unique identity to enable the radio to select one of a plurality or radio buffers to assign the user-plane data of the new subservice flow (P.30, discloses marking by the enforcement point to the user plane data of the session to include one or more subservice flow identifiers to enable mapping the flows to the radio buffer described as the enforcement point described as base station controller identifies/packetizes a plurality of similarly packetized data packets mapped to a radio buffer (200) the identification stamped on the packet to identified the subservice flows "packet ID", also "last packet id" information contained in the message. This message can contain window size and a threshold).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Raleigh by incorporating the teachings of Kamath because the method allows counting each data packet transmitted from a buffer and such information sent to the base station to keep track (threshold) until the last message is received allowing for mechanisms to determine when all the data has been transmitted for each flow by keeping track of the flow identifier. The flow indication message also containing all identification necessary to determine buffer size (Kamath, Abs, P. 31). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 41 Raleigh teaches the apparatus of claim 39, but does not teach...wherein the apparatus is further caused to at least send an indication requesting the radio to terminate the radio buffer serving the session.

Kamath teaches... wherein the apparatus is further caused to at least send an indication requesting the radio to terminate the radio buffer serving the session (Fig. 3, P.34, discloses sending by the enforcement point, user plane data including a last packet indication to the radio that the radio buffer serving the session can be terminated described as the flow indication message sent by the controller (enforcement point) containing a buffer window size of a buffer at the base station (buffer 118) which advertises the buffer space available for receiving data. The buffer ends when it receives the "last message").

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Raleigh by incorporating the teachings of Kamath because the method allows counting each data packet transmitted from a buffer and such information sent to the base station to keep track (threshold) until the last message is received allowing for mechanisms to determine when all the data has been transmitted for each flow by keeping track of the flow identifier and the last packet ID(Kamath, Abs, P. 32). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 42 Raleigh teaches the apparatus of claim 39, but does not teach...wherein the apparatus is further caused to at least send user plane data including a last packet indication to indicate to the radio that the radio buffer serving the session can be terminated.

Kamath teaches... wherein the apparatus is further caused to at least send user plane data including a last packet indication to indicate to the radio that the radio buffer serving the session can be terminated (Fig. 3, P.34, discloses sending by the enforcement point, user plane data including a last packet indication to the radio that the radio buffer serving the session can be terminated described as the flow indication message sent by the controller (enforcement point) containing a buffer window size of a buffer at the base station (buffer 118) which 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Raleigh by incorporating the teachings of Kamath because the method allows counting each data packet transmitted from a buffer and such information sent to the base station to keep track (threshold) until the last message is received allowing for mechanisms to determine when all the data has been transmitted for each flow by keeping track of the flow identifier and the last packet ID(Kamath, Abs, P. 32). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 43 Raleigh teaches the apparatus of claim 39, but does not teach...wherein the apparatus is further caused to at least mark the user plane data of the session to include the one or more subservice flow identifiers to enable mapping subservice flows to the radio buffer.

Kamath teaches... wherein the apparatus is further caused to at least mark the user plane data of the session to include the one or more subservice flow identifiers to enable mapping subservice flows to the radio buffer  (P.30, discloses marking by the enforcement point to the user plane data of the session to include one or more subservice flow identifiers to enable mapping the flows to the radio buffer described as the enforcement point described as base 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Raleigh by incorporating the teachings of Kamath because the method allows counting each data packet transmitted from a buffer and such information sent to the base station to keep track (threshold) until the last message is received allowing for mechanisms to determine when all the data has been transmitted for each flow by keeping track of the flow identifier and the last packet ID (Kamath, Abs, P. 32). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 44 Raleigh teaches the apparatus of claim 39, but does not teach...wherein the one or more subservice flow identifiers include a unique identity to enable the radio to select one of a plurality of radio buffers to assign the user-plane data of the new subservice flow.

Kamath teaches... wherein the one or more subservice flow identifiers include a unique identity to enable the radio to select one of a plurality of radio buffers to assign the user-plane data of the new subservice flow (P.30, discloses marking by the enforcement point to the user plane 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Raleigh by incorporating the teachings of Kamath because the method allows counting each data packet transmitted from a buffer and such information sent to the base station to keep track (threshold) until the last message is received allowing for mechanisms to determine when all the data has been transmitted for each flow by keeping track of the flow identifier and the last packet ID (Kamath, Abs, P. 32). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claims 36-38 and 45-46, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over US-20150230152-A1 to Raleigh et al., from here on Raleigh in view of US-20070121542-A1 to Lohr et al., from here on Lohr. 

Regarding claim 36 Raleigh teaches the method of claim 31 but does not teach further comprising: marking, by the enforcement point, the user plane data of the session to include a 

Lohr teaches... further comprising: marking, by the enforcement point, the user plane data of the session to include a group identifier indicating to the radio which subservice flows are to be multiplexed together via a same radio buffer (P.141, discloses marking by the enforcement point, the user plane data of the session to include a group identifier indicating to the radio which subservice flows are to be multiplexed together via a same radio buffer described as data from different group identifier described as MAC-d ID which subservice flows are multiplexed together to form a MAC-e PDU where MAC-d flows are multiplexed together).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Raleigh by incorporating the teachings of Lohr because the method allows multiplexing of flows as the networking device (node b) knows the QoS requirements associated with the indicated priority queues and the association between QoS parameters and priority queues (Lohr, P. 139). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 37 Raleigh teaches the method of claim 31, but does not teach...wherein the service parameter information includes one or more quality of service parameters and/or one or more quality of experience parameters.

Lohr teaches....wherein the parameter information includes one or more quality of service parameters and/or one or more quality of experience parameters (P.147 discloses the parameter information includes one or more quality of service parameter or quality of experience described as the QoS of a particular service is contained in the active PDP).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Raleigh by incorporating the teachings of Lohr because the method allows multiplexing of flows as the networking device (node b) knows the QoS requirements associated with the indicated priority queues and the association between QoS parameters and priority queues (Lohr, P. 139). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 38 Raleigh teaches the method of claim 31 but does not teach...further comprising: providing, by the enforcement point, a composite parameter to the radio, wherein the composite parameter provides, for a group of subservice flows, a quality of service and/or a quality of experience parameter for the group of subservice flows.

Lohr teaches... further comprising: providing, by the enforcement point, a composite parameter to the radio, wherein the composite parameter provides, for a group of subservice flows, a quality of service and/or a quality of experience parameter for the group of subservice flows 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Raleigh by incorporating the teachings of Lohr because the method allows multiplexing of flows as the networking device (node b) knows the QoS requirements associated with the indicated priority queues and the association between QoS parameters and priority queues (Lohr, P. 139). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 45 Raleigh teaches the apparatus of claim 39, but does not teach...wherein the apparatus is further caused to at least mark the user plane data of the session to include a group identifier indicating to the radio which subservice flows are to be multiplexed together via a same radio buffer.

Lohr teaches... wherein the apparatus is further caused to at least mark the user plane data of the session to include a group identifier indicating to the radio which subservice flows are to be multiplexed together via a same radio buffer (P.141, discloses marking by the enforcement point, the user plane data of the session to include a group identifier indicating to the radio which subservice flows are to be multiplexed together via a same radio buffer described as data 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Raleigh by incorporating the teachings of Lohr because the method allows multiplexing of flows as the networking device (node b) knows the QoS requirements associated with the indicated priority queues and the association between QoS parameters and priority queues (Lohr, P. 139). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 46 Raleigh teaches the apparatus of claim 39, but does not teach...wherein the service parameter information includes one or more quality of service parameters and/or one or more quality of experience parameters.

Lohr teaches... wherein the service parameter information includes one or more quality of service parameters and/or one or more quality of experience parameters (P.147 discloses the parameter information includes one or more quality of service parameter or quality of experience described as the QoS of a particular service is contained in the active PDP).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Raleigh by incorporating the teachings of 

Regarding claim 48 Raleigh teaches the apparatus of claim 39, but does not teach...wherein the apparatus is further caused to at least provide a composite parameter to the radio, wherein the composite parameter provides, for a group of subservice flows, a quality of service and/or a quality of experience parameter for the group of subservice flows.

Lohr teaches... wherein the apparatus is further caused to at least provide a composite parameter to the radio, wherein the composite parameter provides, for a group of subservice flows, a quality of service and/or a quality of experience parameter for the group of subservice flows (P. 136 discloses a composite parameter to the radio providing a group of subservice flows a quality of service experience parameter for the group of subservice flows described as a priority queue ID as a priority flow identifier as a QoS attribute).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Raleigh by incorporating the teachings of Lohr because the method allows multiplexing of flows as the networking device (node b) knows the QoS requirements associated with the indicated priority queues and the association .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form: US-20170134954-A1 to Speight discloses core network enforcement point, US-20160344635-A1 to Lee, discloses QoS and enforcement point.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582.  The examiner can normally be reached on Monday - Friday 6-3 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        





/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476